Case: 16-11615    Date Filed: 11/10/2016   Page: 1 of 2


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11615
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:08-cr-21031-PCH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

COREY LEMAR WRIGHT,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 10, 2016)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-11615     Date Filed: 11/10/2016    Page: 2 of 2


      Corey Lemar Wright appeals pro se the denial of his third motion to reduce

his sentence. 18 U.S.C. § 3582(c)(2). Wright moved for a reduction based on

Amendment 782 of the Sentencing Guidelines. We affirm.

      The district court did not err by denying Wright’s motion. Wright pleaded

guilty to possessing with intent to distribute cocaine base, see 21 U.S.C.

§ 841(a)(1), (a)(2), and the district court sentenced him to five years of

imprisonment. Because Wright’s sentence was based on the statutory mandatory

minimum, see United States Sentencing Guidelines Manual § 5G1.1(b), not on the

drug quantity tables, see id. § 2D1.1, he was ineligible for a reduction of his

sentence under Amendment 782, see id. § 1B1.10 cmt n.1(A). The district court

lacked authority to reduce Wright’s sentence.

      We AFFIRM the denial of Wright’s motion to reduce.




                                           2